DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to disclose or teach it obvious to provide a top-down bottom-up window covering having the claimed combination of elements. Although Chen (US 2017/0067287) discloses a first beam, second beam, first and second movable members, and a first cord and a pair of second cords, Chen fails to disclose that the second cord passes directly from the second beam to the first beam without turns and to the fixture. Although Hsu (US 2008/0093033) discloses a pair of second cords passing from a second beam through a first beam and fixed to a fixture without turning in the first beam. Modification of Chen in view of Hsu would not have been obvious since Chen specifically teaches away from such modification and specifically states in paragraph [0037] that the arrangement disclosed in which the cords directly pass from the second beam to the first beam and to the fixture would prevent the pulling cords from blocking the moving path of the first movable member, thus modification to block the or limit the first movable member between the pulling cords is taught to be undesirable and teaches away. Chen requires the cords  passing over wheels (24). Further, Hsu fails to disclose that the first lifting structure is provided in the first beam so that the first pulling cord is fixed to the fixture and the first movable member is restricted between the two second pulling cords. Instead, Hsu discloses that the first lifting structure is located within the fixture and not within the first beam. Modification to rearrange the location of the first lifting structure of Hsu to the first beam would not have been obvious as such modification would alter the structure of the first beam and would not restrict the movement of the first movable member absent hindsight or the Applicant’s teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634